Citation Nr: 1714934	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  12-07 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Z. Maskatia, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1977 to March 1988.  Additionally, he served with the Air Force Reserve and Alabama Air National Guard, from which he was discharged in May 1995.

This matter is on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The RO in Boston, Massachusetts currently has jurisdiction over the Veteran's appeal.

The Veteran requested a Board hearing before a Veterans Law Judge at the RO (Travel Board hearing) on his March 2012 substantive appeal (Form 9).  An April 2014 letter notified the Veteran of his hearing date in May 2014.  The letter was sent to his address of record and was not returned as undeliverable.  A copy of that letter was also sent to his representative.  The Veteran failed to appear for the scheduled Board hearing.  To the Board's knowledge, the Veteran has offered no explanation as to why.  Accordingly, the Board will decide this appeal as if the Veteran's hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

In a March 2016 Remand, the Board remanded the issue discussed in this decision for further development.   The required development having been completed, the issue has been returned to toe Board for adjudication.  While the issue of entitlement to service connection for a kidney disorder was on appeal, he was granted service connection for this disorder in July 2016.  Therefore, this issue is no longer on appeal.  


FINDING OF FACT

The competent evidence of record shows that the Veteran's current back disorder is not related to service.


CONCLUSION OF LAW

The criteria for service connection for a back disorder have not been met.  38. U.S.C.A. §§ 1101, 1111, 1131, 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial.  With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has been provided with VA examinations.  Upon review of these examination reports, the Board observes that the examiner reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore generally adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2  (2014); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Finally, it is noted that this appeal was remanded by the Board in March 2016.  The Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, a new VA opinion was obtained, which the Board finds adequate for adjudication purposes.  After the required development was completed, this issue was readjudicated and the Veteran was sent a supplemental statement of the case in June 2016.  Accordingly, the Board finds that the Remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143   (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Veteran claims entitlement to service connection for a back disorder, due to a car accident, a fall down a flight of stairs, and/or football injuries, sustained in service.     

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, including back disorders, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a). 

Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309 (a); See 38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331  (Fed. Cir. 2014).  

As a preliminary matter, the Board determines that service connection for a back disorder is not warranted because the evidence does not show that the Veteran's back disorder is related to or had its onset during service or within a year after separation.

The Veteran's service treatment records reflect that he received treatment in service for neck strain, back strain, and cervical trauma due to motor vehicle accidents in 1978 and 1993.  A separation physical in February 1988 marked his neck as normal, and did not reflect any spinal injury or trauma.  

The Veteran separated from the US Air Force in 1988 and the Alabama Air National Guard in 1995.  The first indication of a back disorder since service was twelve years after the Veteran's service in the National Guard, in 2007, when the Veteran was seen for back pain and spasms, and in 2009, when he received a diagnosis of thoracic and lumbar degenerative arthritis.  Therefore, a continuity of symptoms is not established based on the clinical evidence of record.  

As part of this claim, the Board recognizes the Veteran's statements regarding his history of symptoms.  In this regard, while the Veteran is not competent diagnose a disorder such as a back disorder, as it may not be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature," he is nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

However, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  Specifically, as was chronicled in his May 2016 VA exam, the Veteran reported no recurrent back pain, limitations, or weakness at the time of his ANG commission exam in 1989, after his motor vehicle accident in July 1993, and after an October 1995 routine physical.  Therefore, continuity is not established based on the clinical evidence of record or the Veteran's statements.  

Despite the lack of continuous symptoms, service connection may still be warranted if the evidence otherwise indicates a relationship between his current disorder and his active duty service.  However, there is no medical nexus between the Veteran's active duty and current diagnosis, as outlined in the Board's March 2016 remand.  While the Veteran's service treatment records mention complaints regarding and treatment of the Veteran's spine, the Veteran's May 2016 VA examination suggests aging as a more probable cause of the Veteran's degenerative joint disease.  The examiner cites a 2013 study finding that advanced age is one of the strongest risk factors associated with osteoarthritis, and that the prevalence of this disease has been found to be less than 0.1 percent in those aged 25 to 34 years old, but 80 percent in those over age 55.  According to this exam, there is no medical reason why the Veteran, who is of the latter age group, would develop an osteoarthritic back disorder over a decade after separation, and thirty one years since the first accident, as a result of his service.  Moreover, the Veteran's medical history notes probable malingering, and he reports playing golf and basketball, which would be unlikely in an individual with the level of pain that the Veteran voices.    

The Board finds that this examination was adequate for evaluation purposes.  The examiner reviewed all available records using the Acceptable Clinical Evidence process, and there is no indication that the examiner was not fully aware of the Veteran's past or that she misstated any material fact.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (Vet. App. 2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Additionally, the Veteran has submitted no clinical evidence rebutting the VA examiner's opinion.  

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating the disorders on appeal to his active service.  The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In this case, however, the Veteran is not competent to relate his back disorder to a car accident or any other in-service incident.  See Jandreau, 492 F.3d 1372 at 1377, n.4.  Because such disorders are not diagnosed by unique and readily identifiable features, they do not have a simple identification that a layperson is competent to make.  In addition, a qualified medical opinion is required to link the Veteran's current symptoms to his time in service.  Therefore, the Veteran's lay assertions in his substantive appeal suggesting such a relation are found to lack competency.

Unfortunately, because the Veteran's degenerative joint disease is significantly more likely related to the passage of time than his in-service car accident, service connection for this disease is denied.



ORDER

Service connection for a back disorder is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


